Citation Nr: 1725617	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  07-27 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a right knee disability.

2.  Entitlement to service connection for a left knee disability.

3.  Entitlement to service connection for sleep apnea.

(The claims of entitlement to service connection for bilateral hearing loss and tinnitus, and entitlement to an increased initial rating for a right ankle disability are addressed in a separate decision.)


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Zi-Heng Zhu, Associate Counsel


INTRODUCTION

The Veteran had active service from February 1974 to January 1976. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions issued in May 2007 and February 2008 by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida. 

In June 2008, the Veteran testified at a hearing before a Veterans Law Judge for the issues of entitlement to service connection for right and left knee disabilities, and service connection for sleep apnea.  

In September 2011, the Board denied all claims, except for the increased rating claim, which was remanded for additional development.  The Veteran appealed the Board's denials to the United States Court of Appeals for Veterans Claims.  The Court vacated and remanded all five claims in a March 2013 memorandum decision.  Subsequently, and in accordance to the Court directives, the Board remanded all previous denied claims for further development, which included another Board hearing for the claims for service connection for hearing loss, tinnitus, and entitlement to an increased rating for a right ankle disability.  In September 2016, the Veteran presented testimony before a different Veterans Law Judge on all six issues.  Transcripts of the hearings are of record.

The Board notes that, a Veterans Law Judge who conducts a hearing must participate in making the final determination of the claim involved.  38 U.S.C.A. § 7107 (c) (West 2014); 38 C.F.R. § 20.707 (2016).  By law, appeals may be assigned only to an individual Veterans Law Judge or to a panel of not less than three members.  38 U.S.C.A. § 7102 (a) (West 2014).  Thus, when a Veteran has had a hearing before two separate Veterans Law Judges covering one or more of the same claims on appeal, a third Veterans Law Judge is assigned to participate in a panel decision with respect to those claims.  Accordingly, a third Veterans Law Judge has been assigned to participate in a panel decision in this case.  The Veteran was offered the opportunity to testify at another hearing before the third Veterans Law Judge on these issues.  Arneson v. Shinseki, 24 Vet. App. 379 (2011); 38 C.F.R. § 20.707 (2016).  A Veteran has the right to a hearing before all three Veterans Law Judges involved in the panel decision.  At the September 2016 hearing, the Veteran waived the right to an additional hearing before a third Veterans Law Judge with respect to these claims.  Accordingly, the Board will proceed with appellate review of the claims.

A panel decision is only applicable to three of the six issues before the Board.  Specifically, only three of the issues were addressed at two separate hearing, before two separate Veterans Law Judges.  Therefore, only these three issues, will be addressed by this panel.  The issues of entitlement to service connection for hearing loss and tinnitus, and entitlement to an increased rating for a right ankle disability will be addressed in a separate decision by the Veterans Law Judge who conducted the September 2016 hearing. 


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the remaining claims. 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

With regard to the claims for service connection for right and left knee disabilities, the Board finds that the opinions obtained by the RO on the last remand are incomplete, and remand is required to obtain additional opinion for the VA to fulfill the duty to assist the Veteran. 

The Board notes that the VA's statutory duty to assist the Veteran includes the duty to conduct a thorough and contemporaneous examination so that the evaluation of the claimed disability will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 121 (1991); Snuffer v. Gober, 10 Vet. App. 400 (1997).  Assistance by VA includes providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on a claim.  38 U.S.C.A. § 5103A (d) (West 2014); 38 C.F.R. § 3.159 (c)(4) (2016); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  When the medical evidence is inadequate, as it is here, VA must supplement the record by seeking an advisory opinion or ordering another medical examination.  Colvin v. Derwinski, 1 Vet. App. 171 (1991); Hatlestad v. Derwinski, 3 Vet. App. 213 (1992).

The Board finds that the opinion for secondary service connection specifically request by the Board's previous remand is incomplete and require addendum rationales.  Specifically, the claim that the bilateral knee disabilities were caused or aggravated by a service-connected right ankle disability was not adequately addressed.  The Board notes that in the most recent opinion, obtained in April 2016, the examiner concluded that the Veteran's knee conditions were less likely than not aggravated by a service-connected ankle disability, and did not address direct causation.  An adequate examination for secondary service connection must address any relation, both causation and aggravation, between the claimed knee disabilities, and the service-connected ankle disability.  While the examiner addressed aggravation, the report is silent on causation.  The lack of an opinion on whether the knee disabilities were caused by the ankle disability makes the examination incomplete, and remand is necessary to obtain further opinion.

Additionally, the Board notes that in the Board's last remand, the directives requested that the examiner should address both causation and aggravation with regard to the claim for secondary service connection.  A remand by the Board confers on the Veteran, as a matter of law, the right to compliance with the remand requests and VA has a duty to ensure compliance with the terms of the remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Therefore, remand is required for further inquiry.

As to the claimed sleep apnea, the Court previously found the October 2009 VA examination to be inadequate because the examiner did not mention or discuss the lay statements, including the Veteran's brother's June 2008 statement, regarding post-service symptoms, including snoring, apneic episodes, sore throat, dry mouth, and fatigue.  In the Board's December 2014 remand, an examination and opinion were requested that gave full consideration or discussion of the lay statements.  Since that remand, the Veteran provided statements from his wife, to whom he had been married for over forty years, his brother, and his sister-in-law.  

However, in the April 2016 VA examination report, the examiner did not provide rationale, or address the lay contentions of the Veteran, the Veteran's family, or the Veteran's friends.  Again, the opinion was solely based on the lack of empirical or medical evidence of sleep apnea until decades after separation from service.  In fact, a review of the report does not identify any instance in which the Veteran's lay statements and statements from his family and friends were discussed.  Therefore, as the evidence does not demonstrate substantial adherence to those requests of the last Board Remand, further opinion must be obtained.  Stegall v. West, 11 Vet. App. 268 (1998). 

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims file any outstanding VA treatment records relevant to his claims for service connection.

2.  Schedule the Veteran for a VA orthopedic examination, with an examiner who has not previously examined him.  The examiner must review the claims file and should note that review in the report.  All opinions must be supported by a rationale.  The examiner should provide the following opinions:

(a)  Is it at least as likely as not (50 percent or greater probability) that right or left knee disabilities are etiologically related to service or any incident of service?

(b)  Is it at least as likely as not (50 percent or greater probability) that right or left knee arthritis manifested within one year following separation from service?  Cite to any evidence to support a finding of arthritis within one year following service?

(c)  Is it at least as likely as not (50 percent or greater probability) that right or left knee disabilities were caused by a service-connected right ankle disability?

(d)  Is it at least as likely as not (50 percent or greater probability) that right or left knee disabilities have been aggravated (permanently increased in severity beyond the natural progress of the disorder) by a service-connected right ankle disability?

3.  Schedule the Veteran for a VA sleep apnea examination, with a medical doctor examiner who has not previously examined him.  The examiner must review the claims file and should note that review in the report.  All opinions must be supported by a rationale.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that sleep apnea is etiologically related to service or any event, injury, or disease during service.  The examiner must consider all lay statements, including the statements from the Veteran's brother, wife, friends, and sister-in-law, regarding the Veteran's symptoms, including snoring, apneic episodes, sore throat, dry mouth, and fatigue.  

4.  Then, readjudicate the claims, with 38 C.F.R. § 3.310 fully considered for the claims for service connection for right and left knee disabilities, and sleep apnea..  If any decision is adverse to the Veteran, issue a supplemental statement of the case and allow the applicable time for response.  Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West 2014).



			 
              Harvey P. Roberts                                         Thomas H. O'Shay
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals



	                         __________________________________________
C. Trueba
Veterans Law Judge
Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).

